

Execution Version


AMENDMENT NO. 11 TO
TRANSFER AND ADMINISTRATION AGREEMENT
THIS AMENDMENT NO. 11 TO TRANSFER AND ADMINISTRATION AGREEMENT (this
“Amendment”), dated as of October 16, 2014, is by and among THOROUGHBRED
FUNDING, INC., a Virginia corporation (the “SPV”), NORFOLK SOUTHERN RAILWAY
COMPANY, a Virginia corporation, as originator (in such capacity, the
“Originator”), and as servicer (in such capacity, the “Servicer”), the “Conduit
Investors” party hereto, the “Committed Investors” party hereto, the “Managing
Agents” party hereto, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH
(“BTMU”), as the Administrative Agent for the Investors, and PNC BANK NATIONAL
ASSOCIATION (“PNC”). Capitalized terms used herein and not otherwise defined
herein shall have the meaning given to such terms in the Transfer and
Administration Agreement (defined below).


WHEREAS, the SPV, the Servicer, NSC, the Conduit Investors, the Committed
Investors, the Managing Agents and the Administrative Agent are parties to that
certain Transfer and Administration Agreement dated as of November 8, 2007 (as
amended, supplemented or otherwise modified as of the date hereof, the “Transfer
and Administration Agreement”); and
WHEREAS, the parties to the Transfer and Administration Agreement have agreed to
amend the Transfer and Administration Agreement on the terms and conditions set
forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Section 1.Amendment to the Transfer and Administration Agreement. Effective as
of the date first written above and subject to the execution of this Amendment
by the parties hereto and the satisfaction of the conditions precedent set forth
in Section 2 below, the Transfer and Administration Agreement is hereby amended
as follows:
1.1.    The definition of “Alternate Rate” set forth in Section 1.1 of the
Transfer and Administration Agreement is hereby amended and restated in its
entirety to read as follows:
“Alternate Rate” means (i) with respect to the Investor Group for which PNC Bank
National Association is the Managing Agent for each day during any Rate Period
for any Portion of Investment, an interest rate per annum equal to LMIR for such
day plus the Used Fee Rate (as defined in the Fee Letter); provided, that,
notwithstanding the foregoing, on any day during any Rate Period that any
Portion of Investment is funded or maintained by one or more Committed Investors
in any other Investor Group, the “Alternate Rate” under this clause (i) shall be
an interest rate per annum equal to LMIR for such day plus 2.00%, and (ii) with
respect to any other Investor Group for any Rate Period for any Portion of
Investment, an interest rate per annum equal to the LIBO Rate plus 2.00%.
1.2.    The definition of “Commitment Termination Date” set forth in Section 1.1
of the Transfer and Administration Agreement is hereby amended and restated in
its entirety to read as follows:

1



--------------------------------------------------------------------------------



“Commitment Termination Date” means October 16, 2016, or such later date to
which the Commitment Termination Date may be extended by the Committed Investors
(in their sole discretion).
1.3.    Clauses (u) and (v) of the definition of “Eligible Receivable” set forth
in Section 1.1 of the Transfer and Administration Agreement are amended and
restated in their entireties to read, respectively, as follows:
(u)    the Obligor of which, if a natural Person, is a resident of the United
States, or, if a corporation or other business organization, is organized under
the laws of the United States or any state or other political subdivision
thereof;
(v)    the Obligor of which is a government of any state (or any governmental
subdivision or agency thereof) of the United States or the government of the
United States;
1.4.    The definition of “FATCA” set forth in Section 1.1 of the Transfer and
Administration Agreement is hereby amended and restated in its entirety to read
as follows:
“FATCA” means Section 1471 through 1474 of the Code, as of October 17, 2013 (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.
1.5.    The definition of “LIBO Rate” set forth in Section 1.1 of the Transfer
and Administration Agreement is hereby amended and restated in its entirety to
read as follows:
“LIBO Rate” means (a) the rate published by Thomson Reuters (or by any successor
to or substitute or replacement for such service, providing rate quotations
comparable to those currently provided by Thomson Reuters, as determined by the
Administrative Agent from time to time, for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of the relevant Rate Period, as the rate for dollar deposits with a
maturity comparable to such Rate Period; provided, that, in the event that such
rate is not available at such time for any reason, then the rate for the
relevant Rate Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Rate Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Rate Period, divided by (b) one
(1) minus the maximum aggregate reserve requirement (including all basic,
supplemental, marginal or other reserves) which is imposed against the
Administrative Agent in respect of Eurocurrency liabilities, as defined in
Regulation D of the Board of Governors of the Federal Reserve System as in
effect from time to time (expressed as a decimal) applicable to such Rate
Period.
1.6.    The definition of “Net Pool Balance” set forth in Section 1.1 of the
Transfer and Administration Agreement is hereby amended and restated in its
entirety to read as follows:
“Net Pool Balance” means, at any time, (a) the aggregate Unpaid Balances of all
Eligible Receivables at such time, minus (b) the aggregate, for all Obligors, of
the amount by which the Unpaid Balances of such Eligible Receivables (other than
Defaulted Receivables) of each Obligor

2



--------------------------------------------------------------------------------



multiplied by the Gross-up Factor exceeds the product of (i) the Concentration
Limit for such Obligor, multiplied by (ii) the Unpaid Balances of all Eligible
Receivables at such time, minus (c) the amount by which the Unpaid Balance of
all Receivables owing from Obligors which are Foreign Obligors exceeds 2.00% of
all Eligible Receivables at such time, minus (d) the amount by which the Unpaid
Balance of all Receivables owing from Obligors which are the government of any
state of the United States or the government of the United States exceeds 2.00%
of all Eligible Receivables at such time.
1.7.    Section 1.1 of the Transfer and Administration Agreement is hereby
amended to add the following new definitions in appropriate alphabetical order
therein:
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the SPV, the Originator, the Servicer or their
respective Subsidiaries from time to time concerning or relating to bribery or
corruption, including, without limitation, the Foreign Corrupt Practices Act of
1977, as amended, and any applicable law or regulation implementing the OECD
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions.
“LMIR” means, for any day during a Rate Period, the one-month Eurodollar rate
for U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or any
other page that may replace such page from time to time for the purpose of
displaying offered rates of leading banks for London interbank deposits in
United States dollars, as of 11:00 a.m. (London time) on such day, or if such
day is not a Business Day, then the immediately preceding Business Day (or if
not so reported, then as determined by the related Managing Agent from another
recognized source for interbank quotation, in each case, changing when and as
such rate changes.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions, including, without limitation, on September
12, 2014, Cuba, Burma (Myanmar), Iran, North Korea, Sudan and Syria.
“Sanctioned Person” means, at any time, (a) any Person currently the subject or
the target of any Sanctions, including any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, and (b) any Person controlled by any such Person.
“Sanctions” means economic, financial or other sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or other relevant
sanctions authority, including the U.S. and Canada.
1.8.    Clause (q) of Section 4.1 of the Transfer and Administration Agreement
is hereby amended and restated in its entirety to read as follows:
(q)    Not an Investment Company. It is not, and is not controlled by, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or is exempt from all provisions of such act, and the SPV has not
relied exclusively on either or both of Section 3(c)(1) or Section 3(c)(7) of
the Investment Company Act of 1940, as amended, for an exception from the
definition of “investment company”.

3



--------------------------------------------------------------------------------



1.9.    Section 4.1 of the Transfer and Administration Agreement is hereby
amended to add the following new clause (z) at the end thereof:
(z)    Anti-Corruption Laws and Sanctions. Policies and procedures have been
implemented and maintained by or on its behalf that are designed to achieve
compliance with Anti-Corruption Laws and applicable Sanctions by it and its
Subsidiaries (if any), directors, officers, employees and agents, giving due
regard to the nature of such Person’s business and activities, and it and its
Subsidiaries (if any), and its officers and employees acting in any capacity in
connection with or directly benefitting from the transactions contemplated
hereby, are in compliance with Anti-Corruption Laws and applicable Sanctions, in
each case in all material respects. Neither it nor any of its Subsidiaries (if
any) nor, to its knowledge, any of its directors, officers, employees, or agents
that will act in any capacity in connection with or directly benefit from the
transactions contemplated hereby, is a Sanctioned Person. Neither it nor any of
its Subsidiaries (if any) is organized or resident in a Sanctioned Country to
the extent a violation of Sanctions would result. No Investment or use of
proceeds thereof by the SPV will in any manner violate Anti-Corruption Laws or
applicable Sanctions.
1.10.    Section 6.1 of the Transfer and Administration Agreement is hereby
amended to add the following new clause (q) at the end thereof:
(q)    Anti-Corruption Laws and Sanctions. Each of the SPV and the Servicer
shall maintain and enforce or cause to be maintained and enforced on its behalf
policies and procedures that are designed in good faith and in a commercially
reasonable manner to promote and achieve, in its reasonable judgment, compliance
with Anti-Corruption Laws and applicable Sanctions by it and each of its
Subsidiaries and their respective directors, officers, employees and agents, in
each case giving due regard to the nature of such Person’s business and
activities.
1.11.    Section 6.2 of the Transfer and Administration Agreement is hereby
amended to add the following new clause (l) at the end thereof:
(l)    Anti-Corruption Laws and Sanctions.  The SPV shall not request any
Investment, and it shall not use, and shall not permit its directors, officers,
employees and agents to use, the proceeds of any Investment, and the Servicer
(including in its capacity as Originator) shall not use, and shall not permit
its Subsidiaries or its or their respective directors, officers, employees and
agents to use, the proceeds of any Investment, in each case, (A) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding or financing any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, in each case to the extent doing so would violate any
applicable Sanctions, or (C) in any other manner that would result in violation
of any Sanctions by any such Person.
1.12.    Subclause (i) of clause (a) of Section 9.2 of the Transfer and
Administration Agreement is hereby amended to delete the word “Tax” and to
insert the word “Taxes” in the place thereof.
1.13.    The first sentence of the last paragraph of Section 9.3 of the Transfer
and Administration Agreement is hereby amended and restated in its entirety as
follows:

4



--------------------------------------------------------------------------------



“If any Investor or any Agent shall petition the SPV for any amounts under this
Section 9.3 related to Taxes imposed under (1) any amended or successor version
of any applicable Law as in effect as of October 16, 2014, or any regulations or
official interpretations thereof or (2) any applicable Law adopted after October
16, 2014, or any regulations or official interpretations thereof, which in each
case do not constitute Excluded Taxes (which petition shall, notwithstanding
anything to the contrary in this Section 9.3, be delivered by the applicable
Investor or Agent to SPV not later than ten (10) Business Days after receipt by
such Investor or Agent from SPV of the amount subject to such Taxes), then SPV
may, at its sole expense and effort (including payment of any applicable
processing and recordation fees), upon notice to the related Managing Agent and
the Administrative Agent, either (i) require each Investor in such Managing
Agent’s Investor Group to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 11.8), all of its
respective rights, obligations and Commitment (if any), and interest in the Net
Investment and the Asset Interest for all purposes of this Agreement and under
the other Transaction Documents to an assignee that shall assume such rights,
obligations, Commitment and interest (which assignee may be another Conduit
Investor or Committed Investor, as applicable, if a Conduit Investor or
Committed Investor accepts such assignment) or (ii) notwithstanding any other
provision of this Agreement, so long as no event or circumstance has occurred
and is continuing which constitutes a Termination Event, a Potential Termination
Event or a Servicer Default, elect to terminate the rights, obligations and
Commitment (if any) of such Managing Agent and each Investor in such Managing
Agent’s Investor Group; provided, that it shall be a condition precedent to the
effectiveness of any such assignment or termination that (x) in the case of an
assignment, SPV shall have received the prior written consent of the
Administrative Agent with respect to any assignee that is not already a member
of an Investor Group hereunder, which consent shall not unreasonably be
withheld, conditioned or delayed, (y) each member of the subject Investor Group
shall have received payment of an amount equal to its Net Investment, and
accrued interest and fees thereon and all other Aggregate Unpaids payable to it
hereunder, from the assignee (to the extent of such Net Investment), if
applicable, or SPV (in the case of all other amounts) and (z) in the case of an
assignment, such assignment will result in a reduction in the amount which may
be claimed under Section 9.3 in respect of such Taxes.”
1.14.    Schedule II of the Transfer and Administration Agreement is hereby
amended and restated in its entirety as set forth on Schedule I hereto.
1.15.    Schedule 11.3 of the Transfer and Administration Agreement is hereby
amended and restated in its entirety as set forth on Schedule II hereto.
Section 2.    Conditions Precedent. This Amendment shall become effective as of
the date hereof (the “Effective Date”) upon:
2.1.    the payment by each of the Continuing Investors of amounts required to
be paid by such Continuing Investor pursuant to Section 3.1 of this Amendment;
2.2.    the receipt by Fifth Third Bank (“Fifth Third”), by wire transfer of
immediately available funds to the account specified by Fifth Third, of an
amount equal to $15,748,244.94, comprised of (x) $15,714,285.71 in repayment of
its Investor Group Net Investment and (y) $33,959.23 from the SPV, constituting
all accrued Yield, fees and other Aggregate Unpaids (other than its Investor
Group Net Investment) owing to the members of the Investor Group for which it
acts as Managing Agent;
2.3.    the receipt by Citibank, N.A. (“Citi”), by wire transfer of immediately
available funds to the account specified by Citi, for its own account and the
account of each of CAFCO, LLC (“CAFCO”), CHARTA, LLC (“CHARTA”), CIESCO, LLC
(“CIESCO”), and CRC Funding, LLC (“CRC Funding”), of an amount equal to
$34,362,248.97, comprised of (x) $34,285,714.29 in repayment of its

5



--------------------------------------------------------------------------------



Investor Group Net Investment and (y) $76,534.68 from the SPV, constituting all
accrued Yield, fees and other Aggregate Unpaids (other than its Investor Group
Net Investment) owing to the members of the Investor Group for which it acts as
Managing Agent;
2.4.    the receipt by each of BTMU, SMBC Nikko Securities America, Inc.
(“SMBC”) and PNC, each as a Managing Agent, for the account of the Investors in
the related Investor Group, of an upfront fee equal to the product of (i) 0.10%
and (ii) the sum of the Commitments of the Committed Investors in the related
Investor Group by wire transfer of immediately available funds to the account
specified for such Managing Agent as set forth on Schedule III attached hereto;
and
2.5.    the receipt by the Administrative Agent of this Amendment and the
Amended and Restated Fee Letter, dated as of the Effective Date (the “Fee
Letter”), duly executed by the parties thereto.
Section 3.    Reallocation of Net Investment.
3.1.    The SPV requests that each of BTMU, SMBC and PNC, as Managing Agent for
the applicable Investors in its Investor Group, make payments in respect of the
Net Investment of such Investor Group, and the Conduit Investor in each such
Investor Group, if any, may, and the Committed Investors in each such Investor
Group shall (such Conduit Investors and Committed Investors, the “Continuing
Investors”), make the payments in the applicable amounts set forth on Schedule
IV hereto in accordance with the instructions specified therein. After giving
effect to the foregoing payments, the respective Net Investments of the
Continuing Investors will be held according to their respective Investor Group
Percentages (after giving effect to the amendments pursuant to this Amendment).
3.2.    PNC (i) confirms that it has received a copy of the Transfer and
Administration Agreement and the First Tier Agreement, together with copies of
the financial statements referred to in Section 6.1(a) of the Transfer and
Administration Agreement, to the extent delivered through the date hereof, and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Amendment; (ii) agrees that
it will, independently and without reliance upon the Administrative Agent, any
of its Affiliates, any other Committed Investor, Conduit Investor, or Managing
Agent and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Transfer and Administration Agreement and any other Transaction
Document; (iii) (A) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Transfer and Administration Agreement and the other Transaction
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto
and (B) appoints and authorizes PNC to act as Managing Agent for the related
Investor Group and to take such action as agent on its behalf and to exercise
such powers and discretion under the Transfer and Administration Agreement and
the other Transaction Documents as are delegated to a Managing Agent by the
terms thereof, together with such powers and discretion as are reasonably
incidental thereto; and (iv) agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Transfer and
Administration Agreement are required to be performed by it as a Committed
Investor.
3.3.    Effective as of the Effective Date, (i) PNC shall become a party to the
Transfer and Administration Agreement and, to the extent provided in this
Section 3, have the rights and obligations of a Committed Investor thereunder
and under the other Transaction Documents, (ii) there shall be a new Investor
Group consisting of PNC as the Committed Investor and Managing Agent, (iii)
Fifth Third shall relinquish its respective rights and be released from its
respective obligations under the Transfer and Administration Agreement, (iv)
each of Citi, CAFCO, CHARTA, CIESCO and CRC Funding shall relinquish

6



--------------------------------------------------------------------------------



its respective rights and be released from its respective obligations under the
Transfer and Administration Agreement, and (v) each of Fifth Third, Citi, CAFCO,
CHARTA, CIESCO and CRC Funding shall cease to be party to the Transfer and
Administration Agreement and the other Transaction Documents (including, without
limitation, the Fee Letter) and shall have no further rights or obligations
thereunder; provided that the provisions of Article IX and Sections 11.11 and
11.12 of the Transfer and Administration Agreement shall continue in effect for
the benefit of each of Fifth Third, Citi, CAFCO, CHARTA, CIESCO and CRC Funding
in respect of any actions taken or omitted to be taken by it as “Committed
Investor”, “Conduit Investor” or “Managing Agent”, as applicable, under the
Transfer and Administration Agreement and the other Transaction Documents prior
to the Effective Date.
Section 4.    Representations and Warranties.
4.1.    (a)    Each of the SPV and the Originator hereby represents and warrants
that:
(i)    This Amendment, the Transfer and Administration Agreement, as amended
hereby, and the First Tier Agreement, constitute legal, valid and binding
obligations of such parties and are enforceable against such parties in
accordance with their respective terms.
(ii)    Upon the effectiveness of this Amendment and after giving effect hereto,
the covenants, representations and warranties of each such party, respectively,
set forth in Articles IV and VI of the Transfer and Administration Agreement, as
applicable, and as amended hereby, are true and correct in all material respects
as of the date hereof.
(b)    The SPV hereby represents and warrants that, upon the effectiveness of
this Amendment, no event or circumstance has occurred and is continuing which
constitutes a Termination Event or a Potential Termination Event.
Section 5.    Reference to and Effect on the Transfer and Administration
Agreement.
5.1.    Upon the effectiveness of this Amendment, on and after the date hereof,
each reference in the Transfer and Administration Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import shall mean and be a
reference to the Transfer and Administration Agreement and its amendments, as
amended hereby.
5.2.    The Transfer and Administration Agreement, as amended hereby, and all
other amendments, documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect, and
are hereby ratified and confirmed.
5.3.    Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Conduit Investors, the Committed Investors, the Managing
Agents or the Administrative Agent, nor constitute a waiver of any provision of
the Transfer and Administration Agreement, any other Transaction Document or any
other documents, instruments and agreements executed and/or delivered in
connection therewith.
Section 6.    CHOICE OF LAW.     THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW).

7



--------------------------------------------------------------------------------



Section 7.    Execution of Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery by
facsimile or electronic mail (in .pdf or .tif format) of an executed signature
page of this Amendment shall be effective as delivery of an executed counterpart
hereof.
Section 8.    Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.


[Signature pages follow.]



8



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.


THOROUGHBRED FUNDING, INC.,
as SPV




By: ____/s/ Thomas G. Werner________________
Name:    Thomas G. Werner
Title:    Chairman and President


NORFOLK SOUTHERN RAILWAY COMPANY,
as Originator and as Servicer




By: ____/s/ Thomas G. Werner________________
Name:    Thomas G. Werner
Title:    Vice President and Treasurer


NORFOLK SOUTHERN CORPORATION




By: ____/s/ Thomas G. Werner_________________
Name:    Thomas G. Werner
Title:    Vice President and Treasurer



Signature Page to Amendment No. 11 to
Transfer and Administration Agreement

--------------------------------------------------------------------------------




PNC BANK NATIONAL ASSOCIATION,
as a Managing Agent and a Committed Investor




By: ___/s/ Robyn Reeher__________________
Name:    Robyn Reeher
Title:    Vice President



Signature Page to Amendment No. 11 to
Transfer and Administration Agreement

--------------------------------------------------------------------------------




VICTORY RECEIVABLES CORPORATION,
as a Conduit Investor




By:__/s/ David V. DeAngelis______________
Name:    David V. DeAngelis
Title:    Vice President




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH,
as Administrative Agent and a Managing Agent




By:__/s/ Luna Mills_____________________
Name:    Luna Mills
Title:    Director




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH,
as a Committed Investor




By:__/s/ Mustafa Khan__________________
Name:    Mustafa Khan
Title:    Director





Signature Page to Amendment No. 11 to
Transfer and Administration Agreement

--------------------------------------------------------------------------------




CRC FUNDING, LLC, as a Conduit Investor


By: Citibank, N.A.,
its attorney-in-fact


By: _/s/ Steffen Lunde_____________________
Name:    Steffen Lunde
Title:     Vice President




CAFCO, LLC, as a Conduit Investor


By: Citibank, N.A.,
its attorney-in-fact


By: _/s/ Steffen Lunde_____________________
Name:    Steffen Lunde
Title:     Vice President




CHARTA, LLC, as a Conduit Investor


By: Citibank, N.A.,
its attorney-in-fact


By: _/s/ Steffen Lunde_____________________
Name:    Steffen Lunde
Title:     Vice President




CIESCO, LLC, as a Conduit Investor


By: Citibank, N.A.,
its attorney-in-fact


By: __/s/ Steffen Lunde___________________
Name:    Steffen Lunde
Title:     Vice President





Signature Page to Amendment No. 11 to
Transfer and Administration Agreement

--------------------------------------------------------------------------------




CITIBANK, N.A.,
as a Managing Agent and a Committed Investor




By:__ /s/ Steffen Lunde_________________
Name:    Steffen Lunde
Title:    Vice President





Signature Page to Amendment No. 11 to
Transfer and Administration Agreement

--------------------------------------------------------------------------------




FIFTH THIRD BANK,
as a Managing Agent and a Committed Investor




By:__/s/ Andrew D. Jones_______________
Name:    Andrew D. Jones
Title:    Director

Signature Page to Amendment No. 11 to
Transfer and Administration Agreement

--------------------------------------------------------------------------------




SMBC NIKKO SECURITIES AMERICA, INC.,
as a Managing Agent




By:___/s/ Naoya Miyagaki_______________
Name:    Naoya Miyagaki
Title:    President








SUMITOMO MITSUI BANKING CORPORATION,
as a Committed Investor




By:__/s/ David W. Kee__________________
Name:    David W. Kee
Title:    Managing Director






MANHATTAN ASSET FUNDING COMPANY LLC, as a Conduit Investor


By: MAF Receivables Corp., its Member


By:__/s/ Irina Khaimova_________________
Name:    Irina Khaimova
Title:    Vice President



Signature Page to Amendment No. 11 to
Transfer and Administration Agreement

--------------------------------------------------------------------------------




Schedule I to Amendment No. 11 to
Transfer and Administration Agreement




SCHEDULE II
Investor Groups


BTMU Investor Group


Conduit Investor: Victory Receivables Corporation
Committed Investor: The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
Commitment of The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch:
$160,000,000
Managing Agent: The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch




SMBC Investor Group


Conduit Investor: Manhattan Asset Funding Company LLC
Committed Investor: Sumitomo Mitsui Banking Corporation
Commitment of Sumitomo Mitsui Banking Corporation: $110,000,000
Managing Agent: SMBC Nikko Securities America, Inc.




PNC Investor Group


Conduit Investor: N/A
Committed Investor: PNC Bank National Association
Commitment of PNC Bank National Association: $80,000,000
Managing Agent: PNC Bank National Association








--------------------------------------------------------------------------------




Schedule II to Amendment No. 11 to
Transfer and Administration Agreement


SCHEDULE 11.3
Address and Payment Information
 
 
If to Victory Receivables Corporation:


c/o The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
New York Branch
1251 Avenue of the Americas
New York, New York 10020
Attention: Securitization Group
Fax: (212) 782-6448
Tel: (212) 782-4911
 


If to The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
New York Branch:


1251 Avenue of the Americas
New York, New York 10020
Attention: Securitization Group
Fax: (212) 782-6448
Tel: (212) 782-4911


Payment Information:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Account Title: VRC
ABA: 026-009-632
Account Number: 310-051-428
Ref: Thoroughbred Funding Inc.


 
 
 
If to SMBC Nikko Securities America, Inc.:


277 Park Avenue, 5th Floor
New York, NY 10172
Attn: Peter Nakhla/Structured Finance Group
Fax: (212) 224-4929
Tel: (212) 224-5370


Payment Information:
Manhattan Asset Funding Company LLC
Deutsche Bank Trust Company Americas
ABA: 021-001-033
Account Number: 01-41-9647
Beneficiary: Trust and Securities Services
Payment Details: PORT MANHAFC.3
 
 
 





--------------------------------------------------------------------------------




If to Manhattan Asset Funding Company LLC:


c/o SMBC Nikko Securities America, Inc.
277 Park Avenue, 5th Floor
New York, NY 10172
Attn: Carolyn Schembri
Fax: (212) 224-4929
Tel: (212) 224-5347
 
 
 
If to PNC Bank National Association:


PNC Bank, National Association
225 Fifth Avenue, 4th Floor
Pittsburgh, PA 15222
Attention: Jessica Kennedy
Telephone: (412) 467-1539
Fax: (412) 705-1225


Payment Information:
Bank name: PNC Bank, N.A.
ABA/Routing: 043-000-096
Account Name: Commercial Loan Department
Account number: 130760016803
Reference: Norfolk Southern Securitization
 




 
If to the SPV:


 
Thoroughbred Funding, Inc
 
Three Commercial Place
 
Norfolk, VA 23510
 
Fax: (757) 629-2361
 
Tel: (757) 629-2780
 
 
 
Payment Information:
 
Wells Fargo Bank, National Association
 
ABA: 121000248
 
Account Number: 2000035260855
 
Ref: Thoroughbred Funding Inc Norfolk, VA
 
 
 
If to the Originator, NSC or the Servicer:
 
 
 
Norfolk Southern Railway Company
 
Norfolk Southern Corporation
 
Three Commercial Place
 
Norfolk, VA 23510
 
Fax: (757) 629-2361
 
Tel: (757) 629-2780
 
 
 





--------------------------------------------------------------------------------




If to the Administrative Agent:
 


The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
New York Branch
1251 Avenue of the Americas
New York, New York 10020
Attention: Securitization Group
Fax: (212) 782-6448
Tel: (212) 782-4911
 
 
 
Payment Information:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Account Title: VRC
ABA: 026-009-632
Account Number: 310-051-428
Ref: Thoroughbred Funding Inc.


 







--------------------------------------------------------------------------------




Schedule III to Amendment No. 11 to
Transfer and Administration Agreement


Upfront Fee Payment Information
For BTMU Investor Group:


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Account Name: VRC
ABA #: 026-009-632
Ref: Thoroughbred Funding Inc.
Account #: 310-051-428




For SMBC Investor Group:


JPMorgan Chase Bank
ABA #: 021-000-021
Account Name: SMBC Nikko Securities America, Inc.
Account #: 140-0-96286
Ref: Manhattan / Norfolk Southern




For PNC Investor Group:


Bank name: PNC Bank, N.A.
ABA/Routing: 043-000-096
Account Name: Commercial Loan Department
Account number: 130760016803
Reference: Norfolk Southern Securitization




--------------------------------------------------------------------------------




Schedule IV to Amendment No. 11 to
Transfer and Administration Agreement


[See attached]


